Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

This First Amendment to Credit Agreement and Waiver (this “Amendment”) is made
effective as of this 15th day of April, 2014 (the “Amendment Effective Date”),
by and among LTX-CREDENCE CORPORATION, a Massachusetts corporation (“LTX”) and
EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited liability company (“ECT”
and collectively with LTX, the “Borrower”), the lenders identified on the
signature pages hereto (the “Lenders”) and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement dated as of
November 27, 2013 (as the same may be amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”) by and among the Borrower, the Lenders and the
Administrative Agent. All capitalized terms used herein, and not otherwise
defined herein, shall have the meanings assigned to such terms in the Credit
Agreement; and

WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement and waive certain Events of Default that have
occurred and are existing under the Credit Agreement, in each case, subject to
the terms and conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.       Waiver.

(a)  The Loan Parties acknowledge that an Event of Default has occurred and is
continuing under the Credit Agreement as a result of the failure of the Borrower
to comply with the financial covenant set forth in Section 7.1(b) of the Credit
Agreement (Consolidated Leverage Ratio) for the fiscal quarter ended January 31,
2014 (the “Existing Default”).

(b)  Subject to the conditions set forth in Section 3 hereof, the Administrative
Agent and the Lenders hereby waive the Existing Default; provided that the
Consolidated Leverage Ratio for the four fiscal quarters of the Borrower ending
on January 31, 2014 shall not exceed 3.66:1.00. The waiver specified herein
shall only apply to the Existing Default described above, and only for the
specific compliance period described above, and shall not otherwise constitute a
continuing waiver or a waiver of any other Defaults or Events of Default that
now exist or may exist in the future. The Borrower hereby acknowledges and
agrees that, except as specifically provided herein with respect to the Existing
Default, nothing in this section or anywhere in this Amendment shall be deemed
or otherwise construed as a waiver by the Administrative Agent or the Lenders of
any of their rights and remedies pursuant to the Loan Documents, applicable law
or otherwise.

2.       Amendment to Section 1.1 of the Credit Agreement. Subject to the
conditions set forth in Section 3 hereof, the definition of “Consolidated Net
Income” is hereby amended by inserting the following phrase at the end of clause
(a) thereof:

“, provided that the net income (or loss) of the Acquired Business for the
applicable period prior to the date of the Acquisition shall be included in the
calculation of “Consolidated Net Income” for the periods of four consecutive
fiscal quarters of the Borrower ending on the last day of the first four fiscal
quarters after the Closing Date, as applicable,”



--------------------------------------------------------------------------------

3.          Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the satisfaction of the Administrative Agent:

 

  a.

This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.

 

  b.

All necessary consents and approvals to authorize this Amendment shall have been
obtained by the Borrower.

 

  c.

Other than the Existing Default, no Default or Event of Default shall have
occurred and be continuing.

 

  d.

After giving effect to this Amendment, the representations and warranties herein
and in the Credit Agreement and the other Loan Documents shall be true and
correct, (i) to the extent qualified by materiality, in all respects, and
(ii) to the extent not qualified by materiality, true and correct in all
material respects, in each case, on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date).

 

  e. The Administrative Agent shall have received in immediately available funds
an amendment fee, for the pro rata account of each Lender (including SVB), in an
aggregate amount equal to 0.07% times the amount of the aggregate Revolving
Commitments and Term Commitments of all Lenders as of the Closing Date, which
shall be deemed fully earned on the Amendment Effective Date and shall not be
refundable under any circumstances or subjected to reduction by way of setoff or
counterclaim.

4.          Post-Closing Condition Subsequent. No later than ninety (90) days
after the date hereof, the Borrower shall deliver to the Administrative Agent a
detailed consolidated budget for the following five (5) fiscal years of the
Borrower (including a projected consolidated balance sheet of LTX and its
Subsidiaries as of the end of each fiscal quarter of each such fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (the “Projections”), which Projections shall be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections are based on good faith estimates and assumptions believed
by the Borrower to be reasonable at the time made, it being recognized by the
Administrative Agent and Lenders that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

5.          Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(a)          This Amendment is, and each other Loan Document to which it is or
will be a party, when executed and delivered by each Loan Party that is a party
thereto, will be the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.

 

2



--------------------------------------------------------------------------------

(b)      The representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect hereto,
and the other Loan Documents to which it is a party are, (i) to the extent
qualified by materiality, true and correct in all respects, and (ii) to the
extent not qualified by materiality, true and correct in all material respects,
in each case, on and as of the date hereof, as though made on such date (except
to the extent that such representations and warranties relate solely to an
earlier date).

6.        Choice of Law. This Amendment and the rights of the parties hereunder,
shall be determined under, governed by, and construed in accordance with the
laws of the State of New York.

7.        Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

8.        Effect on Loan Documents.

(a)      The Credit Agreement, as amended and modified hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any other Loan Document. The consents, modifications and
other agreements herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any non-compliance with the
Loan Documents, nor operate as a consent or waiver to any matter under the Loan
Documents. Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and other Loan Documents shall remain unchanged and
in full force and effect. To the extent any terms or provisions of this
Amendment conflict with those of the Credit Agreement or other Loan Documents,
the terms and provisions of this Amendment shall control.

(b)        To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement, as modified or amended hereby.

(c)        This Amendment is a Loan Document.

9.         Payment of Costs and Fees. Borrower shall pay to the Administrative
Agent all costs and all reasonable out-of-pocket expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto (which costs include, without
limitation, the reasonable fees and expenses of outside counsel retained by
Administrative Agent, in each case, as set forth in Section 10.5 of the Credit
Agreement).

 

3



--------------------------------------------------------------------------------

10.        Release by Group Members. Effective on the Amendment Effective Date,
each Group Member, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby waives, releases, remises and
forever discharges the Administrative Agent and each of the Lenders and each of
their respective successors in title, past and present and future officers,
directors, employees, limited partners, general partners, investors, attorneys,
assigns, subsidiaries, shareholders, trustees, agents and other professionals
and all other persons and entities to whom the Administrative Agent or any
Lender would be liable if such persons or entities were found to be liable to
such Group Member (each a “Releasee” and collectively, the “Releasees”), from
any and all claims, suits, liens, lawsuits, amounts paid in settlement, debts,
deficiencies, diminution in value, disbursements, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law (each a
“Claim” and collectively, the “Claims”), whether known or unknown, fixed or
contingent, direct, indirect, or derivative, asserted or unasserted, matured or
unmatured, foreseen or unforeseen, past or present, liquidated or unliquidated,
suspected or unsuspected, which such Group Member ever had or now has against
any such Releasee which arose from the beginning of the world to and including
the date hereof which relates, directly or indirectly to the Credit Agreement,
any other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Amendment. As to each and every Claim
released hereunder, each Group Member also waives the benefit of each other
similar provision of applicable federal or state law (including without
limitation the laws of the state of New York), if any, pertaining to general
releases after having been advised by its legal counsel with respect thereto.

11.        Entire Agreement. This Amendment, and terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

12.        Reaffirmation. Each Loan Party hereby reaffirms its obligations under
each Loan Document to which it is a party. Each Loan Party hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens
heretofore granted, pursuant to and in connection with the Guaranty and
Collateral Agreement or any other Loan Document to the Administrative Agent on
behalf and for the benefit of Secured Parties, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens, and all collateral heretofore pledged
as security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

13.        Ratification. The Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

14.        Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

BORROWER: LTX-CREDENCE CORPORATION, a Massachusetts corporation By: /s/ Mark J.
Gallenberger Name:     Mark J. Gallenberger Title:     Sr. VP & COO/ CFO EVERETT
CHARLES TECHNOLOGIES LLC, a Delaware limited liability company By: /s/ Mark J.
Gallenberger Name:     Mark J. Gallenberger Title:     Sr. VP & COO/CFO

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK, as Administrative Agent By: /s/
Michael Shuhy Name:     Michael Shuhy Title:     Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDERS: SILICON VALLEY BANK, as Issuing Lender and as a Lender By: /s/ Michael
Shuhy Name:     Michael Shuhy Title:     Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender

By: /s/ Michael McCutchin

Name:

 

  Michael McCutchin

Title:

 

  Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Robert M. Martin Name:  
  Robert M. Martin Title:     Senior Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE